Title: Thomas Jefferson’s Notes on Joseph Fossett’s Account for Plating Saddle Trees, 18 November 1811
From: Jefferson, Thomas
To: 


          
                  
      
         
                           
                  1811.
         Saddle trees plated for Mr Burnley
         
         D
      
      
         
         the former acct
             given me by Joe was for 32. trees
                        
         32.
      
      
         
         
                           
               
            
                        
         
      
      
         
            Nov. 18.
            
                        
         now given in by him
         
      
      
         
         
            4. mens trees common @ 1.D.
         
      
      
         
         17. do plated round the Cantle @ 7/
         
      
      
         
         
            1. Woman’s tree common
         
      
      
         
         
            3. do plated round the Cantle
         
      
   
        